  Case 18-27521         Doc 47     Filed 03/19/19 Entered 03/19/19 14:48:37              Desc Main
                                      Document Page 1 of 4


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 18-27521
         GARY MICHAEL BAUER
         BARBARA JEAN BAUER
                Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 09/29/2018.

         2) The plan was confirmed on NA .

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was converted on 02/26/2019.

         6) Number of months from filing to last payment: 3.

         7) Number of months case was pending: 6.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have not cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 18-27521      Doc 47     Filed 03/19/19 Entered 03/19/19 14:48:37                       Desc Main
                                  Document Page 2 of 4



Receipts:

       Total paid by or on behalf of the debtor             $3,120.00
       Less amount refunded to debtor                           $0.00

NET RECEIPTS:                                                                                   $3,120.00


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                              $2,967.12
    Court Costs                                                            $0.00
    Trustee Expenses & Compensation                                      $152.88
    Other                                                                  $0.00
TOTAL EXPENSES OF ADMINISTRATION:                                                               $3,120.00

Attorney fees paid and disclosed by debtor:              $1,000.00


Scheduled Creditors:
Creditor                                    Claim         Claim            Claim        Principal      Int.
Name                             Class    Scheduled      Asserted         Allowed         Paid         Paid
AMERICAN EXPRESS             Unsecured       2,352.00       2,320.35         2,320.35           0.00       0.00
AMERICAN EXPRESS             Unsecured       9,244.00       9,351.11         9,351.11           0.00       0.00
AMERICAN EXPRESS             Unsecured       9,974.00     10,203.02        10,203.02            0.00       0.00
AMERICAN EXPRESS             Unsecured             NA         398.85           398.85           0.00       0.00
BANK OF AMERICA NA           Secured        17,500.00     18,026.09        17,928.00            0.00       0.00
BANK OF AMERICA NA           Unsecured          428.00           NA               NA            0.00       0.00
CALIBER HOME LOANS           Secured       108,717.00    107,172.16              0.00           0.00       0.00
CALIBER HOME LOANS           Secured               NA       1,774.56             0.00           0.00       0.00
CAPITAL ONE BANK USA         Unsecured       2,100.00       2,169.63         2,169.63           0.00       0.00
CAPITAL ONE NA               Unsecured          171.00        216.91           216.91           0.00       0.00
CAPITAL ONE NA               Unsecured       2,595.00       2,849.38         2,849.38           0.00       0.00
CHASE                        Unsecured       2,489.00            NA               NA            0.00       0.00
CHASE                        Unsecured       3,921.00            NA               NA            0.00       0.00
CITIBANK SD NA               Unsecured       8,404.00            NA               NA            0.00       0.00
COMMERCE BANK NA             Unsecured          910.00        921.93           921.93           0.00       0.00
COMMERCE BANK NA             Unsecured       4,628.00       4,582.12         4,582.12           0.00       0.00
CREDIT FIRST                 Unsecured       1,180.00       1,228.69         1,228.69           0.00       0.00
DISCOVER BANK                Unsecured          853.00        879.16           879.16           0.00       0.00
FIRST NATIONAL BANK OMAHA    Unsecured      11,993.00     11,839.33        11,839.33            0.00       0.00
FLAGSTAR BANK                Unsecured            0.00           NA               NA            0.00       0.00
FREEDOM PLUS                 Unsecured      19,489.00     18,441.99        18,441.99            0.00       0.00
INTERNAL REVENUE SERVICE     Unsecured      10,019.95     13,782.05        13,782.05            0.00       0.00
INTERNAL REVENUE SERVICE     Unsecured       2,101.00            NA               NA            0.00       0.00
INTERNAL REVENUE SERVICE     Priority        4,722.00            NA               NA            0.00       0.00
INTERNAL REVENUE SERVICE     Priority        5,444.00            NA               NA            0.00       0.00
INTERNAL REVENUE SERVICE     Priority        7,758.35     10,759.82        10,759.82            0.00       0.00
LENDING CLUB CORP            Unsecured      28,972.00     28,621.02        28,621.02            0.00       0.00
LVNV FUNDING                 Unsecured      18,742.00     18,437.11        18,437.11            0.00       0.00
LVNV FUNDING                 Unsecured       5,783.00       6,103.61         6,103.61           0.00       0.00
MONTANA DEPT OF REVENUE      Priority           282.00           NA               NA            0.00       0.00
MONTANA DEPT OF REVENUE      Priority           951.00      1,092.28         1,092.28           0.00       0.00



UST Form 101-13-FR-S (09/01/2009)
 Case 18-27521       Doc 47      Filed 03/19/19 Entered 03/19/19 14:48:37                   Desc Main
                                    Document Page 3 of 4



Scheduled Creditors:
Creditor                                     Claim         Claim         Claim        Principal       Int.
Name                               Class   Scheduled      Asserted      Allowed         Paid          Paid
MONTANA DEPT OF REVENUE        Unsecured            NA         155.50        155.50           0.00        0.00
PRA RECEIVABLES MGMT           Unsecured      1,132.00       1,132.90      1,132.90           0.00        0.00
PRA RECEIVABLES MGMT           Unsecured      4,902.00       4,944.98      4,944.98           0.00        0.00
PRA RECEIVABLES MGMT           Unsecured      4,747.00       5,023.87      5,023.87           0.00        0.00
PRA RECEIVABLES MGMT           Unsecured      3,563.00       3,520.56      3,520.56           0.00        0.00
QUANTUM3 GROUP LLC             Unsecured         651.00        692.68        692.68           0.00        0.00
QUANTUM3 GROUP LLC             Unsecured         791.00        833.28        833.28           0.00        0.00
STATE FARM BANK                Unsecured      2,786.00       2,844.44      2,844.44           0.00        0.00
STERLING                       Unsecured           0.00           NA            NA            0.00        0.00
SYNCHRONY BANK                 Unsecured      1,132.00            NA            NA            0.00        0.00
TOYOTA MOTOR CREDIT            Unsecured         469.00           NA            NA            0.00        0.00
TOYOTA MOTOR CREDIT            Secured       14,700.00     14,906.75     14,906.75            0.00        0.00
WELLS FARGO BANK NA            Unsecured      3,986.00       4,111.62      4,111.62           0.00        0.00
WELLS FARGO BANK NA            Unsecured     11,433.00     11,299.84     11,299.84            0.00        0.00
WELLS FARGO SERVICING CENTER   Unsecured      2,768.00       2,735.86      2,735.86           0.00        0.00


Summary of Disbursements to Creditors:
                                                            Claim           Principal                Interest
                                                          Allowed               Paid                    Paid
Secured Payments:
      Mortgage Ongoing                                     $0.00                 $0.00                $0.00
      Mortgage Arrearage                                   $0.00                 $0.00                $0.00
      Debt Secured by Vehicle                         $32,834.75                 $0.00                $0.00
      All Other Secured                                    $0.00                 $0.00                $0.00
TOTAL SECURED:                                        $32,834.75                 $0.00                $0.00

Priority Unsecured Payments:
       Domestic Support Arrearage                          $0.00                 $0.00                $0.00
       Domestic Support Ongoing                            $0.00                 $0.00                $0.00
       All Other Priority                             $11,852.10                 $0.00                $0.00
TOTAL PRIORITY:                                       $11,852.10                 $0.00                $0.00

GENERAL UNSECURED PAYMENTS:                          $169,641.79                 $0.00                $0.00


Disbursements:

       Expenses of Administration                            $3,120.00
       Disbursements to Creditors                                $0.00

TOTAL DISBURSEMENTS :                                                                         $3,120.00




UST Form 101-13-FR-S (09/01/2009)
  Case 18-27521         Doc 47      Filed 03/19/19 Entered 03/19/19 14:48:37                Desc Main
                                       Document Page 4 of 4




       12) The trustee certifies that the foregoing summary is true and complete and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests that the trustee be discharged and granted such relief as may be just and proper.

Dated: 03/19/2019                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
